DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-20 are pending and have been examined in this application, Claims 2, 4, 6, 8, 10, 12, 15, 17 (the first one), 18, and 20 are Withdrawn as being drawn to a non elected species: Species I or II. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Election/Restrictions
Applicant’s election without traverse of Species III (Subject matter of FIGs 3A-3B) in the reply filed on 12/17/2020 is acknowledged. 
Applicant indicated that claims 1, 3-10, 13, and 15-20 correspond to the elected species. However, only claims 1, 3, 5, 7, 9, 11, 13, 14, 16, 17 (the second one), and 19 correspond to the elected species. Claims 2, 4, 6, 8, 10, 12, 14, 17 (the first one), 18, and 20 are directed to species I or II which use the trapezoidal plates or the drawing pins as opposed to the spacers indicated in FIGs 3A-3B.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they 
Misnumbered claim 17 (the first one) been renumbered claim 21.
Applicant included two claim 17’s which are each dependent on different claims. The first claim 17 has this been renumbered to claim 21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors, some of which are indicated below. The below is not an exhaustive list of errors.

Claims 1, 11, 13, 16, 17, and 19 all have the phrase “wherein it comprises”, however the use of the word “it” is confusing and indefinite since it is unclear what “it” is referring to. Examiner suggests amending to –wherein the egg collecting device for black soldier flies comprises—or just –comprising—.

Claims throughout use “the oviposition plate” in singularity “the oviposition plates” in plurality and “at least two oviposition plates” which define at least two, creating antecedent basis issues in dependent claims. Applicant should choose one way to indicate this limitation and amend the claims to be consistent. For example, “the at least two oviposition plates” or “one of the at least two oviposition plates” or “each of the at least two oviposition plates” would all refer back to the positive recitation of the at least two oviposition plates in claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Black Soldier Flies 2016 by Ephraim or (US 3936894 A) to Barber.
In regards to claim 1, Ephraim or Barber anticipates an oviposition plate set for black soldier flies, wherein it comprises at least two oviposition plates (Ephraim; upper and lower layer of the cardboard see FIG 1) (Barber; wood boards 1) which can be reused (Ephraim, Barber; cardboard and wood can be reused); the oviposition plates are positioned in an overlapping manner (Ephraim; see the first image of stacked cardboard sheets bound by rubber bands) (Barber; see FIG 4), and a gap (Ephraim; gaps provided between upper and lower layers of cardboard) (Barber; gaps 2) is provided between surfaces of adjacent oviposition plates for the oviposition of black soldier flies.  
In regards to claim 3, Ephraim or Barber anticipates the oviposition plate set for black soldier flies according to claim 1, wherein the oviposition plate is cuboid-shaped (Ephraim; see cuboidal cardboard) (Barber; see cuboidal plates in FIG 4 and 3); said gap is formed between two adjacent oviposition plates which are separated by separators (Ephraim; where the wavy portion between the upper and lower layer of cardboard acts as a separator to make gaps) (Barber; where sections 3 act as separators to make gaps 2).  

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 3936894 A) to Barber.
In regards to claim 5, Barber anticipates the oviposition plate set for black soldier flies according to claim 3, wherein each of the oviposition plates is covered with an outer cover (Barber; each plate 1 is covered by 12, 14); the overlapping manner in which the oviposition plates are positioned is fixed by a binding {SCH-1823-USPT/00808543v1114device (Barber; binding device 10, 9, 8).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black Soldier Flies 2016 by Ephraim in view of (US 3936894 A) to Barber.
In regards to claim 5, Ephraim teaches the oviposition plate set for black soldier flies according to claim 3, where the overlapping manner in which the oviposition plates are positioned is fixed by a binding {SCH-1823-USPT/00808543v1114device (Ephraim; Rubber band, see image of stacked cardboard and rubber bands) but fails to teach wherein each of the oviposition plates is covered with an outer cover.  
Barber teaches teach wherein each of the oviposition plates is covered with an outer cover (Barber; each plate 1 is covered by 12, 14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ephraim to have an opaque, flexible cover as taught by Barber. This cover protects the edges of the device from being infiltrated by parasites that may damage eggs, and allows the ends of the boards to be sealed. 

In regards to claim 7, Ephiram as modified by Barber teach the oviposition plate set for black soldier flies according to claim 5, but fail to explicitly teach wherein the outer cover is a cloth bag, black cloth or plastic film.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the sheet material surrounding the device of Ephiram as modified by Barber with a black cloth or plastic film, since it has been held to be within the 

In regards to claim 9, Ephraim as modified by Barber teach the oviposition plate set for black soldier flies according to claim 5, wherein the binding device is a rubber band (Ephraim; rubber band, see FIG 1) or a string.  


Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black Soldier Flies 2016 by Ephraim in view of (US 6130084 A) to Endencia.
In regards to claim 13 and 16, Ephraim teaches an egg collecting device for black soldier flies, wherein it comprises a box (Ephraim; egg harvesting device see image on page 6) containing oviposition-inducing material (Ephraim; page 5, uses bran wheat and rye waste), and the oviposition plate set according claim 1 and 3 respectively; where the oviposition plate set is provided on an upper mesh (Ephraim; see image on page 5).
Ephraim fails to teach a screen board, the box containing oviposition-inducing material is covered with the screen board, and the oviposition plate set is provided on the screen board.  
Endencia teaches a screen board (Endencia; 20), the box containing oviposition-inducing material (Endencia; 10 containing 25) is covered with the screen board (Endencia; see FIG 1), and the oviposition plate set is provided on the screen board (Ephraim as modified by Endencia would have the plate set on the upper surface of the box).  
.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black Soldier Flies 2016 by Ephraim as modified by (US 3936894 A) to Barber and (US 6130084 A) to Endencia as applied to claim 13 above, in further view of (US 8465340 B1) to Allan.
In regards to claim 14, Ephraim as modified by Barber and Endencia teach the egg collecting device for black soldier flies according to claim 13, wherein the box containing oviposition-inducing material is in the shape of a cuboid (Endencia; see FIG 1), but fail to teach four upper vertices of the cuboid are respectively connected to a rope, and the ropes are all tied to one hook.
Allan teaches the use of a hook (Allan; 56) which is used to elevate the device (Allan; see FIGs 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a hook to elevate the device of Ephraim as modified by Barber and Endencia to elevate the device as taught by Allan. Elevating the device would provide better vertical spacing and would give more space for more egg collecting devices and would allow the freeing of ground space for individuals to work by keeping the device out of the way.
Ephraim as modified by Barber, Endencia, and Allan fail to teach the vertices connected to the rope, and the ropes connected to the hook, however it would have been an obvious to one having ordinary skill in the art at the time the invention was made as substitution of functional equivalent to substitute the single hook with a rope and hook connection, since a .

Claim 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black Soldier Flies 2016 by Ephraim as modified by (US 3936894 A) to Barber as applied to claim 5 and 7 respectively above in further view of (US 6130084 A) to Endencia.
In regards to claim 17 and 19, Ephraim teaches an egg collecting device for black soldier flies, wherein it comprises a box (Ephraim; egg harvesting device see image on page 6) containing oviposition-inducing material (Ephraim; page 5, uses bran wheat and rye waste), and the oviposition plate set according claim 5 and 7 respectively; where the oviposition plate set is provided on an upper mesh (Ephraim; see image on page 5).
Ephraim fails to teach a screen board, the box containing oviposition-inducing material is covered with the screen board, and the oviposition plate set is provided on the screen board.  
Endencia teaches a screen board (Endencia; 20), the box containing oviposition-inducing material (Endencia; 10 containing 25) is covered with the screen board (Endencia; see FIG 1), and the oviposition plate set is provided on the screen board (Ephraim as modified by Endencia would have the plate set on the upper surface of the box).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the box of Ephraim as modified by Barber to have a screen board covering to place the plate set as taught by Endencia. This screen board covering .

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CA 2530647 A1 to Mills teaches a set of plates with gaps in between each plate held together by a band.
US 5403226 A to Trafford and US 3191199 A to Barnes teach several stacked plates held together by bands creating gaps therebetween.
US 5372535 A to Mills teaches plates with gaps therebetween held together with multiple pins.
US 3267497 A to Dority teaches several plates stacked with gaps and pins holding them together.
US 2670562 A to Gould teaches larvae between plates with spacers placed to create lateral gaps between each slide of plate.

NPL to Ewusie and Dinh teache cardboard oviposition plate structures on a box, held together with rubber bands.
NPL to Boaru demonstrates oviposition structures made of glass and wood.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.T./
Examiner, Art Unit 3647                                                                                                                                                                                            
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642